Citation Nr: 0804897	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-12 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for a right shoulder 
disorder.

2.	Entitlement to service connection for residuals, left 
ankle sprain.

3.	Entitlement to service connection for residuals, right 
ankle sprain.

4.	Entitlement to service connection for a left foot 
disorder.

5.	Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by: Texas Veterans Commission




ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1996 to 
September 1999 and from November 2001 to October 2002.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for: a right shoulder disorder; 
residuals, bilateral ankle sprain; a left foot disorder; and 
a low back disorder.  At this time, the RO also denied 
service connection for a right foot disorder and 
hypertension, but granted service connection for bilateral 
hearing loss.  The RO issued a notice of the decision in 
January 2004, and the veteran timely filed a Notice of 
Disagreement (NOD) that same month.  Subsequently, in 
February 2005 the RO provided a Statement of the Case (SOC), 
and thereafter, in April 2005, the veteran timely filed a 
substantive appeal.

In June 2006 and December 2006 the RO granted service 
connection for right foot plantar fascitis and hypertension, 
respectively.  The veteran expressed no disagreement with 
regard to the ratings and effective dates assigned.  
Accordingly, an issue relating to plantar fascitis or 
hypertension is not currently in appellate status.  See 
Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  

The veteran requested a Travel Board hearing on this matter, 
which was initially to be held in September 2007.  The 
veteran submitted a motion to reschedule that hearing, which 
the Board granted in October 2007.  Thereafter, by way of a 
November 2007 letter, the RO notified the veteran that his 
new Board hearing was to occur on January 24, 2008.  The 
veteran, however, cancelled the second hearing.      




FINDINGS OF FACT

In a written communication received by the Board in February 
2008, the veteran indicated his desire to withdraw from 
appellate status the issues of entitlement to service 
connection for a right shoulder disorder; residuals, 
bilateral ankle sprain; a left foot disorder; and a low back 
disorder.


CONCLUSION OF LAW

As there is no issue in appellate status, the Board lacks 
appellate jurisdiction over any issue at this time.  38 
U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 C.F.R. § 20.204(a), a veteran (or his 
accredited representative) may withdraw an appeal as to any 
or all issues involved in an appeal.  Except for appeals 
withdrawn on the record at a hearing, "appeal withdrawals 
must be in writing," and further "must include the name of 
the veteran . . . the applicable [VA] file number, and a 
statement that the appeal is withdrawn."  38 C.F.R. 
§ 20.204(b).  If the appeal involves multiple issues, as 
here, "the withdrawal must specify that the appeal is 
withdrawn in its entirety, or list the issue(s) withdrawn 
from the appeal."  The Board parenthetically notes that the 
current version of this regulation took effect on April 18, 
2003, before the RO received the veteran's June 2003 claims, 
and therefore, this version of the regulation applies.  See 
68 Fed. Reg. 13235 (Mar. 19, 2003) (setting forth final rule 
pertaining to amendment of 38 C.F.R. § 20.204); see also 
Kalman v. Principi, 18 Vet. App. 522, 524 (2004).       

In February 2008, the veteran submitted a written 
correspondence, wherein he indicated his desire to cancel his 
Board hearing and also stated that "I accept the decision 
that denied SC for: 1) R Shoulder 2) ankle sprain, bilateral 
3) L foot condition 4) back condition."  While the Board 
notes that the veteran had, in September 2007, submitted a 
motion to reschedule his Board hearing "because I need 
additional time to meet with my local VA representative to 
gather more evidence to support my claim," he submitted no 
new evidence since that time, nor did he request an 
additional extension of time or attempt to reschedule a Board 
hearing.  Under such circumstances, the Board deems the 
veteran's most recent correspondence received in February 
2008 as a withdrawal of the issues on appeal.  Having 
satisfied the requirements of 38 C.F.R. § 20.204, and with no 
other issues properly before the Board for appellate review, 
the appeal must be dismissed.  38 U.S.C.A. § 7108.


ORDER

The appeal is dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


